Title: General Orders, 2 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge June 2nd 1778.
                        Parole Montgomery—C. Signs Mercer. McClary—
                        
                    
                    At a General Court Martial, Coll Chambers Presidt 29th May, Lieutt Coll Gray of 12th Pennsylvania Regt tried for unofficer and ungentlemanlike behaviour in entering into Private Contracts with the soldiers of his Regiment for the deficiencies of rations by which means and other unwarrantable practices the soldiers are defrauded of a considerable sum of Money, found guilty of the charges exhibited against him being a breach of the 21st Article of the 14th section of the Articles of War and sentenced to be cashiered and that agreeable to the 22nd Article of the 14th section of the Articles of War his Crime, Name, Place of Abode & Punishment be publish’d in the News-Papers in and about Camp and of that particular state from which he came or in which he usually resides.
                    His Excellency the Commander in Chief approves the sentence and orders it to take place.
                    At the same Court Lieutt Webb of the 7th Virginia Regiment was tried for disobedience of Orders for going upon duty in a hunting shirt after confessing he had a Coat and being desired if he had no regard for his own Appearance to have some for the Credit of his Regiment &  therefore not to appear in so unofficerlike a manner—found guilty and sentenced to be reprimanded by the Officer commanding the Regiment to which he belongs in presence of the officers of the Regimt.
                    The General approves the sentence & orders it put in Execution tomorrow morning at Roll-Call.
                